Citation Nr: 0015942	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-07 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from April 1954 to March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following a May 1996 rating 
determination by the Montgomery, Alabama, Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied a 
permanent and total disability rating for pension purposes.  
This case was remanded by the Board in March 1998 for 
additional development.  The RO attempted to complete all 
requested development, and the case has been presented for 
Board review at this time.  The Board notes that the veteran 
moved to Florida since this case was last before the Board, 
and the St. Petersburg RO currently has jurisdiction of the 
claims file.  


FINDING OF FACT

The veteran failed to report without good cause for a VA 
examination.   


CONCLUSION OF LAW

Entitlement to a permanent and total disability rating for 
pension purposes is denied.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.326, 3.655 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim for a permanent and 
total disability rating for pension purposes is well 
grounded, and that VA has adequately satisfied the duty to 
assist the veteran in the development of the claim.  

Where there is a well-grounded claim for pension but medical 
evidence accompanying the claim is not adequate for rating 
purposes, a VA examination will be authorized.  38 C.F.R. 
§ 3.326(a).  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, 
action shall be taken.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  When the 
examination was scheduled in conjunction with an original 
claim other than a compensation claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(a)(b) 
(1999).  

In the case at hand, the veteran moved to another state 
during the pendency of his appeal.  Subsequently, the RO 
attempted to contact the veteran by various means, including 
by letter to his new address as well as by telephone.  In 
March 2000, the RO informed the veteran that he was scheduled 
for VA examinations and he was informed that failure to 
report for the examinations could result in a continued 
denial of his claim.  The record indicates that the veteran 
failed to report for the VA examinations.  No explanation was 
rendered by the veteran as to why he failed to report for the 
examination.  In April 2000, the RO telephoned the veteran 
and left messages for him to return the calls, but the 
veteran did not respond.  

The aforementioned written communications were mailed to the 
veteran from the RO, but they had not been returned as 
undeliverable.  See Jones v. West, 12 Vet.App. 98 (1998).  
The Board finds that the veteran failed to report without 
good cause for the required examination that was scheduled by 
the RO in compliance with the Board's March 1998 remand.  See 
Dusek v. Derwinski, 2 Vet.App. 519 (1992); 38 C.F.R. § 3.326.  
Therefore, the Board is required by pertinent regulation to 
deny the instant claim.  38 C.F.R. § 3.655.  The procedural 
prerequisites have been fully satisfied by the RO's 
communications.  The veteran himself failed unilaterally to 
cooperate in the development of his own claim.  The Board is 
mindful that the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, reconsideration denied, 1 
Vet. App. 406 (1991) (per curiam).  Therefore, the appeal is 
denied.   



	(CONTINUED ON NEXT PAGE)




ORDER

A permanent and total disability rating for pension purposes 
is denied.  



		
	M. SABULSKY 
	Member, Board of Veterans' Appeals

